Citation Nr: 0946275	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-28 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure. 

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to diabetes mellitus. 

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as being directly due to military 
service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from February 1969 to March 1972. 
 
This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied the Veteran's claims of 
entitlement to service connection for diabetes mellitus and 
peripheral neuropathy.

The Veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge in October 2009.  Prior to the 
scheduled hearing, the Veteran withdrew his hearing request 
in a September 2009 written correspondence.   His hearing 
request, therefore, is deemed to have been withdrawn.  See 38 
C.F.R. § 20.702 (2009).  

Clarification of issues on appeal

The Veteran has claimed entitlement to service connection for 
peripheral neuropathy on two theories of entitlement:  being 
directly due to service and as secondary to diabetes 
mellitus.  Because the outcomes are different, the claim has 
been bifurcated.

Remanded issue

The issue of the Veteran's entitlement to service connection 
for peripheral neuropathy, claimed as being directly due to 
service, is REMANDED to the RO via the VA Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.  

Issue not on appeal

In a January 2005 rating decision, the RO, in part, denied 
service connection for hearing loss.  In January 2005, the 
Veteran submitted a notice of disagreement (NOD) with that 
rating decision.  Subsequently in August 2006, the RO issued 
a statement of the case which listed service connection for 
hearing loss among the issues.  The Veteran filed a VA Form 
9, substantive appeal, in September 2006 and specifically 
indicated that he was only appealing certain issues, those 
listed on the first page of his decision.  He did not 
indicate in that correspondence or any other correspondence 
that he wished to continue his appeal as to the issue of 
service connection for hearing loss.  Accordingly, the 
Veteran's service connection claim for hearing loss is not 
before the Board.  See 38 C.F.R. § 20.202 (2009) [if a SOC 
lists several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all issues 
or must specifically identify the issues being appealed].  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran's diabetes mellitus is related to 
herbicide exposure.

2.  The Veteran's claim for entitlement to service connection 
for peripheral neuropathy secondary to diabetes mellitus is 
not based on a service-connected disability.


CONCLUSIONS OF LAW

1.  The statutory presumption of a nexus between in-service 
exposure to herbicides and the Veteran's diabetes mellitus 
has been rebutted by competent medical evidence to the 
contrary.  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.307(d), 3.309(e) (2009).

2.  The Veteran's claim for entitlement to service connection 
for peripheral neuropathy as secondary to diabetes mellitus 
is denied as a matter of law.  38 C.F.R. § 3.310(a) (2009); 
Sabonis v. Brown, 6 Vet. App. 426 (1994)..


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
diabetes mellitus and peripheral neuropathy.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, and for reasons 
stated immediately below, the Board has concluded that the 
notice requirements of the VCAA have been satisfied with 
respect to the issues on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for a service connection claim, 
including a claim secondary to herbicide exposure, in letters 
from the RO dated August 12, 2003, October 26, 2006, and 
February 17, 2009.  Crucially, the RO informed the Veteran of 
VA's duty to assist him in the development of his claims in 
the above-referenced letters, in which the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "[r]elevant records from any Federal 
agency.  This may include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from state or local governments, 
private doctors and hospitals, or current or former 
employers."  See e.g. August 12, 2003 letter.  Furthermore, 
the VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA.  

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See the October 26, 2006, letter at page 2.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2009).]

The evidentiary requirements for secondary service connection 
were not provided to the Veteran.  However, the facts 
regarding this appeal are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the Court held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issue for service connection for peripheral neuropathy 
secondary to diabetes mellitus.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome.  In particular, the outcomes of the accrued-benefits 
claims depend exclusively on documents which are already 
contained in the Veteran's VA claims folder.

No amount of additional evidentiary development would change 
the outcome of the claim for peripheral neuropathy; therefore 
no VCAA notice is necessary.  See also Mason v. Principi, 16 
Vet. App. 129, 132 (2002) [VCAA not applicable "because the 
law as mandated by statute, and not the evidence, is 
dispositive of the claim"]; Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001). 

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, Dingess element (1) is not at issue, and the 
Veteran was advised as to elements (2) and (3) in the October 
26, 2006, and February 17, 2009 letters and elements (4) and 
(5) in the March 20, 2006, October 26, 2006, and February 17, 
2009 letters.

As for the timing of the Dingess notice, neither the Veteran 
nor his representative has pointed to any prejudice or due 
process concerns arising out of the timing of the Dingess 
notice.  Therefore, the essential fairness of the 
adjudication was not affected, and the Board accordingly 
finds that there is no prejudice to the Veteran in the timing 
of Dingess notice.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with August 2003 VCAAA notice prior to 
the June 2004 rating decision.  While the October 26, 2006, 
and February 17, 2009, letters were provided after the rating 
decision, the Veteran's claims were readjudicated in the June 
2009 supplemental statement of the case (SSOC), after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notices.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the Veteran in proceeding to 
consider his claims on the merits.  The Veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the VA has obtained 
service treatment records and post-service VA outpatient 
medical records, and has provided the Veteran with a VA 
examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  On 
his VA Form 9, substantive appeal, the Veteran declined to 
have a personal hearing.  

Accordingly, the Board will proceed to a decision as to two 
of the issues on appeal. 
 
1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure. 

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when such are manifested to a compensable degree 
within the initial post-service year. See 38 U.S.C.A. §§ 1101 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases, 
including diabetes mellitus, shall be service connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e) (2009).

Evidence which may be considered in rebuttal of service 
connection of a disease listed in § 3.309 includes any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of the disease, 
and medical judgment will be exercised in making 
determinations relative to the effect of incurrent injury or 
disease.  The expression "affirmative evidence to the 
contrary" will not be taken to require a conclusive showing, 
but such showing as would, in sound medical reasoning and in 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  See 38 
U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2009).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, [see 
38 C.F.R. § 3.309(e)], but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2009).

Analysis

The Veteran argues that his current diabetes mellitus is due 
to herbicide exposure.

For the reasons and bases set out below, the Board has 
determined that the weight of the evidence does not support a 
finding that the Veteran's diabetes mellitus was related to 
any event in service, including Agent Orange exposure.

Initial matter - the Haas stay

The Veteran served aboard a naval vessel, the USS Ramsey, 
located offshore Vietnam.  He received a Vietnam Service 
Medal.  

The issue of presumptive exposure to herbicides in veterans 
who received the Vietnam Service Medal has been the subject 
of significant litigation in recent years.  In Haas v. 
Nicholson, 20 Vet. App. 257 (2006), the Court held that held 
that a VA manual provision, VA Adjudication Procedure Manual 
M21-1, Part III, 4.08(k)
(1)-(2) (Nov. 1991), created a presumption of herbicide 
exposure based on receipt of the Vietnam Service Medal for 
purposes of service connection for diseases associated with 
herbicide exposure. 

On September 21, 2006, in order to avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs issued a memorandum directing 
the Board to stay action on and refrain from remanding all 
claims for service connection based on exposure to herbicides 
in which the only evidence of exposure is the receipt of the 
Vietnam Service Medal or service on a vessel off the shore of 
Vietnam.

In May 2008, the United States Court of Appeals for the 
Federal Circuit upheld VA's requirement that a veteran must 
have been present within the land borders of Vietnam at some 
point in the course of his or her military duty in order to 
be entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii) (2009).  
See Haas v. Peake, 525 F.3d 1168 (2008).  The United States 
Supreme Court recently denied certiorari.  See Haas v. Peake, 
129 S.Ct. (2008).  

In light of the Unites States Supreme Court's denial of 
certiorari, VA's Office of General Counsel has advised that 
the Board may resume adjudication of the previously stayed 
cases.  Accordingly, the Board may proceed to adjudicate the 
Veteran's claim.

Discussion

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
record is replete with diagnoses of diabetes mellitus.  
Hickson element (1) is accordingly met.

With respect to element (2), in-service incurrence or 
aggravation of a disease or injury, the Board will separately 
address disease and injury.

Concerning disease, the Board finds that there is no medical 
or other evidence of diabetes mellitus in service or within 
the one year presumptive period after service.  See 38 C.F.R. 
§ 3.309(a) (2009).  The Veteran's March 1972 separation 
examination report did not document any such diagnosis.  
Further, the first diagnosis of diabetes mellitus was not 
noted until sometime in 2003.  See a VA treatment note dated 
July 2003 noting newly diagnosed diabetes mellitus a month 
before.

Turning to the matter of in-service injury, the claimed 
injury is exposure to herbicides.  The Veteran contends that 
in his service duties as a signalman, he accompanied the mail 
boat to shore to pick up mail and went ashore at Da Nang. The 
service department noted that the Veteran's Vietnam service 
was not confirmed, and there were no records to show that the 
USS Ramsey ever docked in Vietnam or went up to the inland 
waterways of Vietnam.  However, for purposes of this decision 
only, the Board will accept the Veteran's report that he 
"set foot" in Vietnam, and therefore he is presumed to have 
been exposed to Agent Orange therein.  See 38 U.S.C.A. § 
1116(f) (West 2002).  Hickson element (2) has therefore been 
established on a presumptive basis.

Turning to crucial Hickson element (3), medical nexus, as 
discussed above the herbicide regulations provide a general 
presumption that diabetes mellitus is caused by Agent Orange 
exposure.  This presumption is rebuttable, however.  
See 38 C.F.R. §§ 3.307(d) and 3.309(e) (2009).  As to this 
claim, the competent medical evidence of record serves to 
rebut any potential nexus between the Veteran's diabetes 
mellitus and his in-service exposure to Agent Orange.
The only competent medical evidence of record pertaining to 
the question of medical nexus between the Veteran's diabetes 
mellitus and Agent Orange exposure is the opinion of an 
August 2003 VA examiner, which is not favorable to the 
Veteran's claim.  The VA examiner conducted a thorough 
examination of the Veteran and reviewed his claims folder.  
The VA examiner opined that the Veteran's new onset diabetes 
mellitus was secondary to obesity.  

The VA examiner's opinion appears consistent with the other 
competent medical evidence of record.  Specifically, the 
evidence of record shows that the Veteran's weight has 
consistently been in the area of 300 pounds and he has been 
specifically noted to be obese.  

Neither the Veteran nor his representative has produced a 
medical opinion to contradict the conclusion of the August 
2003 VA examiner.  To the extent that the Veteran and his 
representative are now claiming that the Veteran's diabetes 
mellitus  is related to herbicide exposure, or any other 
aspect of his military service, it is now well-established 
that laypersons without medical training, such as the Veteran 
and his representative, are not competent to comment on 
medical maters such as etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-95 (1992); see also 38 C.F.R. § 3.159(a) 
(1) (2009).

Thus, the August 2003 VA examiner's opinion stands 
unchallenged as competent medical evidence which serves to 
rebut the nexus presumption contained in 38 C.F.R. § 3.309(e) 
(2009).  Accordingly, the Board finds that a medical nexus 
has not been established between the Veteran's presumed 
herbicide exposure and his diabetes mellitus.  

The Board additionally finds that no evidence supports a 
conclusion that the Veteran's diabetes mellitus is otherwise 
related to his active duty military service.  The Veteran has 
not presented or identified any such evidence.  Indeed, it 
does not appear that the Veteran is in fact contending that 
any other aspect of his military service aside form his 
presumed exposure to herbicides is responsible for his 
currently diagnosed diabetes mellitus.

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for diabetes 
mellitus, to include as due to Agent Orange exposure.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed to be due to diabetes mellitus. 

The Veteran contends that he has peripheral neuropathy due to 
diabetes mellitus, or in the alternative that it is due to 
service. 

Relevant law and regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2009); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

With respect to secondary service connection, there must be 
(1) medical evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra.

With respect to Wallin element (1), current disability, the 
Veteran has been diagnosed with peripheral neuropathy.  

With respect to Wallin element (2), service-connected 
disability, as discussed above the Board has denied service 
connection for diabetes mellitus.  Wallin element (2) is not 
met.  As there is no legal basis upon which to award 
secondary service connection, the Veteran's appeal must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

For the sake of completeness, the Board will also address the 
remaining Wallin element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide in the alternative].

With respect to Wallin element (3), in the absence of a 
service-connected disability it naturally follows that a 
medical nexus is lacking also.  In fact, the August 2003 VA 
examiner noted that it was unlikely that peripheral 
neuropathy was related to the Veteran's new onset diabetes 
mellitus, because diabetic peripheral neuropathy generally 
occurred after decades of diabetes and the Veteran only had 
been diagnosed as having diabetes for three months.  

Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the Veteran's secondary service connection 
claim fails on this basis as well.



In conclusion, for the reasons and bases expressed above the 
Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus.  The 
benefit sought on appeal is accordingly denied


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure is denied. 

Entitlement to service connection for peripheral neuropathy 
as secondary to diabetes mellitus is denied. 


REMAND

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as being directly due to military 
service.

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) evidence of the in-
service incurrence or aggravation of a disease or injury or 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, as 
discussed above it is uncontroverted that the Veteran has 
peripheral neuropathy.

With respect to Hickson element (2), the Veteran's service 
treatment records are negative with respect to peripheral 
neuropathy.  The examination report at service discharge was 
negative for any findings of peripheral neuropathy.  With 
respect to in-service injury, as was discussed above, for 
this decision only the Board has accepted that the Veteran 
"set foot" in Vietnam, and therefore he is presumed to have 
been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f) 
(West 2002).  Hickson element (2) has therefore been 
established on a presumptive basis.

With respect to Hickson element (3), medical nexus, pursuant 
to the 38 C.F.R. § 3.307(a)(6)(ii), if peripheral neuropathy 
manifested [to a degree of 10 percent or more] within a year 
after the last date on which the Veteran was exposed to 
herbicides, peripheral neuropathy would be presumed to have 
been service connected.  Crucially, in this case, there is no 
medical evidence of peripheral neuropathy until 2003, well 
after the one year-year presumptive period from the last date 
on which the Veteran was exposed to an herbicide agent during 
active military service.  Therefore, the nexus presumption 
found in 38 C.F.R. § 3.309(e) is not applicable to this 
claim.  However, Combee, supra, is applicable. 

No competent medical nexus opinion relating the Veteran's 
peripheral neuropathy directly to his military service 
appears of record.  The August 2003 VA examiner to indicated 
that the Veteran's peripheral neuropathy was not related to 
his diabetes mellitus, but the examiner did not indicate what 
the cause of the peripheral neuropathy may have been.

 The matter of medical nexus must be addressed by an 
appropriately qualified specialist.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]. Therefore, an examination and opinion are needed 
before the Board may make an informed decision concerning 
this claim.  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should refer to Veteran's VA 
claims folder to a physician, who should 
render an opinion as to whether it is as 
likely as not that the Veteran's 
peripheral neuropathy is related to his 
military service, to include presumed 
exposure to herbicides.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.  

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claim.  If the decision remains 
unfavorable to the Veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The Veteran and his 
attorney should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


